       Case 1:20-cr-00039-ER Document 29
                                      28 Filed 06/22/20
                                               06/20/20 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                     888 GRAND CONCOURSE, SUITE 1H
                                                     BRONX, NEW YORK 10451
                                                     (718) 293-4900 • FAX (718) 618-0140
                                                     www.klugerlawfirm.com

                                                     June 20, 2020

                                   The June 23 status conference is adjourned to August 6, 2020,
By ECF                             at 10:00 AM. Speedy trial time is excluded from June 23, 2020,
Honorable Edgardo Ramos            until August 6, 2020, in the interest of justice.
U.S. District Judge
                                   SO ORDERED.
Southern District of New York
40 Foley Square
New York, N.Y. 10007
                                                                          6/22/2020
       Re:     United States v. Angela Rodriguez
               20 Cr. 39 (ER)

Dear Judge Ramos:

        I represent defendant Angela Rodriguez in the above-referenced matter. With the
consent of AUSA Samuel Rothschild, I write now to respectfully request a 45-day
adjournment of the next status conference, which is currently scheduled for June 23, 2020
at 10:00 a.m.

       Defense counsel continue to review the voluminous discovery in this matter.
Moreover, given the current health crisis and Chief Judge McMahon’s Standing Orders,
in-court appearance continues to not be possible at this time. Accordingly, to allow
additional time for the continued review of discovery, client communications, and plea
negotiations, the parties respectfully request a 45-day adjournment of the upcoming status
conference.

       In the event that the Court grants this request, the defense has no objection to the
exclusion of time for the reasons stated herein.

       Thank you.

                                                     Respectfully,

                                                     /s/ Matthew J. Kluger
                                                     Matthew J. Kluger, Esq.
                                                     Attorney for Angela Rodriguez

cc:    AUSA Samuel P. Rothschild
